PER CURIAM.
In this combined false arrest and malicious prosecution action, plaintiff-appellant appeals from an adverse summary judgment. We reverse.
Appellant was arrested on May 18, 1973, for allegedly uttering a forged check to a certain bank in the appellee City of St. Pe-tersburg. Subsequent criminal proceedings were dropped upon notification that appellant was not the man being sought; that another man was guilty of the offense with which appellant was charged. This action ensued.
In due course, appellees filed a motion for summary judgment which, upon consideration of affidavits, depositions and evidence presented at the hearing thereon, was granted. A careful study of the record herein reveals that the sole question decided on the motion was whether the ap-pellee detectives of the City of St. Peters-burg had probable cause to arrest and commence prosecution of appellant for the alleged offense of uttering a forged check. Obviously, the trial court determined that appellees sufficiently established that there was no genuine issue of material fact with respect thereto.
We are of the view, however, that the aforesaid affidavits, depositions and evidence reflect a sufficient conflict concerning material relevant facts that a jury question is presented on the issue of probable cause. Summary judgment should have been denied.
In view whereof, the judgment appealed is hereby reversed and the cause is remanded for a full trial on all issues joined.
McNULTY, C. J., and HOBSON and SCHEB, JJ., concur.